Name: Commission Regulation (EC) NoÃ 986/2008 of 7Ã October 2008 prohibiting fishing for black scabbardfish in ICES zones V, VI, VII and XII (Community waters and waters not under the sovereignty or jurisdiction of third countries) by vessels flying the flag of a Member State except Germany, Spain, Estonia, France, Ireland, Latvia, Lithuania, Poland and the United Kingdom
 Type: Regulation
 Subject Matter: fisheries;  international law;  maritime and inland waterway transport;  economic geography
 Date Published: nan

 9.10.2008 EN Official Journal of the European Union L 268/12 COMMISSION REGULATION (EC) No 986/2008 of 7 October 2008 prohibiting fishing for black scabbardfish in ICES zones V, VI, VII and XII (Community waters and waters not under the sovereignty or jurisdiction of third countries) by vessels flying the flag of a Member State except Germany, Spain, Estonia, France, Ireland, Latvia, Lithuania, Poland and the United Kingdom THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 2371/2002 of 20 December 2002 on the conservation and sustainable exploitation of fisheries resources under the common fisheries policy (1), and in particular Article 26(4) thereof, Having regard to Council Regulation (EEC) No 2847/93 of 12 October 1993 establishing a control system applicable to the common fisheries policy (2), and in particular Article 21(3) thereof, Whereas: (1) Council Regulation (EC) No 2015/2006 of 19 December 2006 fixing for 2007 and 2008 the fishing opportunities for Community fishing vessels for certain deep-sea fish stocks (3) lays down quotas for 2007 and 2008. (2) According to the information received by the Commission, catches of the stock referred to in the Annex to this Regulation by vessels flying the flag of, or registered in, Member States referred to therein have exhausted the quota allocated for 2008. (3) It is therefore necessary to prohibit fishing for that stock and its retention on board, transhipment and landing, HAS ADOPTED THIS REGULATION: Article 1 Quota exhaustion The fishing quota allocated for 2008 to the Member States referred to in the Annex to this Regulation for the stock referred to therein shall be deemed to be exhausted. Article 2 Prohibitions Fishing for the stock referred to in the Annex to this Regulation by vessels flying the flag of, or registered in, the Member State referred to therein shall be prohibited. It shall also be prohibited to retain on board, tranship or land such stock caught by those vessels. Article 3 Entry into force This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 October 2008. For the Commission Fokion FOTIADIS Director-General for Maritime Affairs and Fisheries (1) OJ L 358, 31.12.2002, p. 59. (2) OJ L 261, 20.10.1993, p. 1. (3) OJ L 384, 29.12.2006, p. 28. ANNEX No 07/DSS Member State All Member States except Germany, Spain, Estonia, France, Ireland, Latvia, Lithuania, Poland and the United Kingdom Stock BSF/56712- Species Black scabbardfish (Aphanopus carbo) Area Community waters and waters not under the sovereignty or jurisdiction of third countries of V, VI, VII and XII